BRETT, Judge
(specially dissenting) :
While I do not fault the majority decision in this matter, on petition for rehearing, I believe defendant should be allowed some consideration for his earlier police *1305activities as an informer. Notwithstanding that the only instance cited in defendant’s brief, wherein he served as an informer, was in the case of Rogers, Hightower and Willman v. State, supra, I am convinced there were other cases also. Therefore, I believe this Court would be warranted in taking the same action it followed in earlier cases, and modify defendant’s sentence to ten (10) years imprisonment.
In Cherry v. State, Okl.Cr., 276 P.2d 280 (1954), this Court stated:
“[T]his record discloses that this defendant had worked on two or three cases on previous occasions as an informer with Officer Stege of the Tulsa Police Department. . . . The record shows this defendant also worked with officers other than Officer Stege. [W]e believe that this is a matter which the trial court should have given consideration in assessing punishment. . . .We therefore are of the opinion that the minimum punishment of 10 years under the provisions of Title 21, § 51, O.S.1951, subd. 1, is in keeping with justice under the circumstances and will be sufficient in this case; the judgment and sentence is accordingly so modified, Title 22, § 1066, O.S.1951,
In Methvin v. State, 60 Okl.Cr. 1, 60 P.2d 1062 (1936), this Court stated:
“[I]t appears that the defendant had agreed with the authorities in Louisiana to aid and assist federal and state officers to apprehend his codefendants, Clyde Barrow and Bonnie Parker, and in pursuance of said agreement did give to the authorities in Louisiana information that lead to their justifiable killing by officers of the law.
“For the reasons stated, we are of opinion that the punishment imposed is excessive, and that justice requires a modification of the judgment and sentence of death to that of imprisonment at hard labor in the penitentiary for life, and as thus modified the judgment is affirmed.”